— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding that claimant was disqualified from receiving benefits upon the ground that he was not available for employment (Labor Law, § 591). Claimant’s lack of diligence in searching for work and his limitation of his efforts to one category of work where there was little, if any, chance for employment provide substantial evidence to support the board’s decision and it should be affirmed. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur.